DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2018 and 06/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseinipour et al. (Pub. No.: US 2018/0107618 A1), hereinafter “Hos” in view of Maggenti et al. (Pub. No.: US 2004/0179686 A1), hereinafter “Mag” and further in view of Zhang et al. (Pub. No.: US 2009/0125974 A1), hereinafter “Zhan”.

As to claim 1. Hos discloses, a security-enhanced wireless communication apparatus (Hos, Abstract) comprising: 
a memory divided into a plurality of security partitions (Hos, [0033], initiates a transaction to access the portion of the secured memory, an access violation may be generated to inform the processor by initiating an interrupt.).
Hos however is silent on disclosing explicitly, a security accelerator configured to provide a plurality of security algorithms; and 
a processor configured to controlling a plurality of security element adaptors, which provides security system call Application Programming Interfaces (APIs) respectively linked with independent security service applications, and a virtual machine, which enforces security policies with respect to the security system call APIs and provides an authority to use the security accelerator or an authority to access a corresponding security partition according to a corresponding security policy.
Mag however discloses, a security accelerator configured to provide a plurality of security algorithms (Mag, [0038], The CM 18 generally operates without knowledge of security algorithms, keys, or policies.);
a processor configured to controlling a plurality of security element adaptors, which provides security system call Application Programming Interfaces (APIs) respectively linked with independent security service applications (Mag, [0039]-[0040], The CM 18 may receive net definitions through an external administration interface. Net members may request administrative actions through their service provider or administrate net functions through defined systems, such as a member-operated security manager (SM) 20 that conforms to a CM 18 administration interface.).

Hos and Mag are however silent on disclosing explicitly, a virtual machine, which enforces security policies with respect to the security system call APIs and provides an authority to use the security accelerator or an authority to access a corresponding security partition according to a corresponding security policy.
Zhan discloses a similar concept, , and a virtual machine, which enforces security policies with respect to the security system call APIs and provides an authority to use the security accelerator or an authority to access a corresponding security partition according to a corresponding security policy (Zhan, fig.5, step-76, [0037], The XSM makes access control decisions based on two types of policies, by: (1) querying the TC policy module with the TC-related attribute values (e.g., integrity values), and (2) querying the MAC policy module with types or other security labels for the subject/object.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Zhan into those of Hos and Mag in order to provide, a method for enforcing trusted computing (TC) policies in a security module architecture for a hypervisor. Upon receiving a 

As to claim 2. The combined system of Hos, Mag and Zhan discloses the invention as in parent claim above including, wherein the processor is further configured to set one of the plurality of security element adaptors to a chip operating system for a smart card-related service (Zhan, [0041], a TPM is located in a TC-enabled device. In Trusted Computing, devices are equipped with the TPM as a hardware chip that uses cryptographic mechanisms to certify the integrity of the (application/system) software running on the device, and to protect I/O and storage of data inside the device.), and another one of the plurality of security element adaptors to a file operating system for a remote file processing-related service (Zhan, [0030], in TC a program can only access a file or open a connection or revoke a service when the program is running in a good state and its runtime integrity is verified before the access.).

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hos”, “Mag” and “Zhan” as applied to the parent claim above, in view of Corda et al. (Pub. No.: US 2011/0053504 A1), hereinafter “Cor”.

As to claim 3. The combined system of Hos, Mag and Zhan discloses the invention as in parent claim above. Hos, Mag and Zhan however are silent on disclosing explicitly, wherein the chip operating system transmits a payment request to a payment 
Cor however discloses a similar concept, wherein the chip operating system transmits a payment request to a payment authorizing device as a cloud message through a security system call API used in a smart card payment process, and stores the payment request in a cloud server (Cor, fig.4, [0011]).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Cor into those of Hos, Mag and Zhan in order to provide NFC mobile communication device and NFC reader. Such a system will enhance the operation by adapting NFC mobile communication device (3) an operating system, such as a JAVA operating system (J2ME), is able to start software applications (6) identifiable by application identifications (AID). The mobile communication device (3) is equipped with a secure memory device (2), e.g. configured as a SmartMX card, which comprises a first memory portion (2a) configured as a MIFARE memory. The mobile communication device (3) comprises NFC means (5) adapted to trigger a hardware interruption (INT), when the first memory portion (2a) has been accessed by an external RFID reader (1).

As to claim 4. The combined system of Hos, Mag, Zhan and Cor discloses the invention as in parent claim above, including, when authorization of the payment request is successfully received, the chip operating system permits an access to a smart card security partition, which is one of the plurality of security partitions, through the security accelerator, so that a corresponding security service application is 

As to claim 5. The combined system of Hos, Mag, Zhan and Cor discloses the invention as in parent claim above, including, wherein the chip operating system provides payment information, which is derived from the payment means and all encrypted by the security accelerator, to a payment processing device (Cor, [0029]).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hos”, “Mag” and “Zhan” as applied to the parent claim above, in view of Tan et al. (Pub. No.: US 2019/0172047 A1), hereinafter “Tan”.

As to claim 6. The combined system of Hos, Mag and Zhan discloses the invention as in parent claim above. Hos, Mag and Zhan however are silent on disclosing, wherein the file operating system generates a partially-encrypted file through the security accelerator by using a security system call API in a direct Peer-To-Peer file transmission process, and transmits the partially-encrypted file to a file receiving and storing device.
Tan discloses a similar concept, wherein the file operating system generates a partially-encrypted file through the security accelerator by using a security system call API in a direct Peer-To-Peer file transmission process, and transmits the partially-encrypted file to a file receiving and storing device (Tan, [0037], exchanging NFC information related to the mobile payment with an NFC peer through an NFC interface; receiving biometric recognition data from a biometric recognition sensor, where the 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Tan into those of Hos, Mag and Zhan in order to provide a system on chip is integrated on a first semiconductor chip, and includes: a system bus, at least one processor coupled to the system bus, and a security processor system coupled to the system bus. The security processor system includes a security processor, a first memory, multiple interfaces, and a security bus, where the security processor, the first memory, and the multiple interfaces are coupled to the security bus, and the security bus is coupled to the system bus.

As to claim 7. The combined system of Hos, Mag and Zhan discloses the invention as in parent claim above, including, wherein the file operating system generates the partially-encrypted file by dividing an original file into a plurality of segments and alternately arranging original segments and encrypted segments (Tan, [0036]).

Examiner Note: Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nystrom et al. (Pub. No.: US 2009/0313689 A1) is another one of the closest art in the field of invention and discloses, a typical system environment comprises a terminal device, a secure storage subsystem, and an interconnectivity component. The terminal device has a network connectivity subsystem enabled for data connectivity with a wireless communications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Tauqir Hussain/Primary Examiner, Art Unit 2446